Case 1:17-cv-01338-AJT-JFA Document 335 Filed 03/31/21 Page 1 of 3 PageID# 19538




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION



 IN RE WILLIS TOWERS WATSON PLC                         Civ. A. No. 1:17:cv-01338-AJT-JFA
 PROXY LITIGATION
                                                                CLASS ACTION



                 LEAD PLAINTIFF’S MOTION FOR FINAL APPROVAL
                   OF SETTLEMENT AND PLAN OF ALLOCATION

        Pursuant to this Court’s Order Preliminarily Approving Settlement and Authorizing

 Dissemination of Notice of Settlement dated January 21, 2020 (ECF No. 333), Lead Plaintiff The

 Regents of the University of California (“Lead Plaintiff”), on behalf of itself and the Class,

 moves this Court, under Rule 23(e) of the Federal Rules of Civil Procedure, for entry of a

 Judgment approving the Settlement as fair, reasonable, and adequate and for entry of an Order

 approving the proposed Plan of Allocation as fair and reasonable.1 This motion is based on

 (a) the Declaration of Salvatore J. Graziano in Support of (I) Lead Plaintiff’s Motion for Final

 Approval of Settlement and Plan of Allocation, and (II) Lead Counsel’s Motion for Attorneys’

 Fees and Litigation Expenses; (b) the Memorandum of Law in Support of Lead Plaintiff’s

 Motion for Final Approval of Settlement and Plan of Allocation; and (c) all other papers and

 proceedings herein. A proposed Judgment and an Order granting the requested relief will be

 submitted with Lead Plaintiff’s reply papers after the deadlines for objecting to the Settlement

 and requesting exclusion from the Class have passed.



 1
   All capitalized terms used herein that are not otherwise defined herein have the meanings
 provided in the Stipulation and Agreement of Settlement dated January 15, 2021 (ECF No. 330-
 1).
Case 1:17-cv-01338-AJT-JFA Document 335 Filed 03/31/21 Page 2 of 3 PageID# 19539




 Dated: March 31, 2021               Respectfully submitted,

                                     /s/ Susan R. Podolsky
                                     LAW OFFICES OF SUSAN R. PODOLSKY

                                     Susan R. Podolsky (Va. Bar No. 27891)
                                     1800 Diagonal Road, Suite 600
                                     Alexandria, Virginia 22314
                                     Telephone: (571) 366-1702
                                     Facsimile: (703) 647-6009
                                     spodolsky@podolskylaw.com

                                     Local Counsel for Lead Plaintiff and
                                     Court-Appointed Class Representative
                                     The Regents of the University of California

                                     BERNSTEIN LITOWITZ BERGER
                                      & GROSSMANN LLP

                                     Salvatore J. Graziano (pro hac vice)
                                     John Rizio-Hamilton (pro hac vice)
                                     Rebecca E. Boon (pro hac vice)
                                     1251 Avenue of the Americas
                                     New York, New York 10020
                                     Telephone: (212) 554-1400
                                     Facsimile: (212) 554-1444
                                     salvatore@blbglaw.com
                                     johnr@blbglaw.com
                                     rebecca.boon@blbglaw.com

                                     Counsel for Lead Plaintiff and Court-Appointed
                                     Class Representative The Regents of the
                                     University of California, and Class Counsel for
                                     the Class
 #3014311




                                       2
Case 1:17-cv-01338-AJT-JFA Document 335 Filed 03/31/21 Page 3 of 3 PageID# 19540




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 31st day of March 2021, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF system, which will then send a notification of

 such filing (NEF) to all counsel of record.


                                                    /s/ Susan R. Podolsky
                                                    Susan R. Podolsky (Va. Bar No. 27891)




                                                3
